DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered in view of the petition filed under 37 CFR 1.137(a) granted on 02/24/2022. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Song (CN104174857A, hereinafter referred to as "Wang") in view of Harris, et al. (US 2012/0137829, hereinafter referred to as "Harris"). The English language translation of Wang provided with the action dated 10/01/2020 is being relied upon.
Regarding claims 1 and 5, Wang teaches a method of processing NdFeB magnet powder, wherein an NdFeB magnet mixture undergoes hydrogen fragmentation in order to obtain NdFeB magnet powder [0049], which is regarded as hydrogenated NdFeB powder. The NdFeB powder is sent to a cyclone for screening, wherein a powder having an average particle size of 2.5 µm is obtained, and the unqualified powder having a particle size smaller than the size of the desired NdFeB magnet powder is filtered out as ultrafine powder [0052]. The qualified powder of Wang having an average particle size of 2.5-4.0 µm [0020] is regarded as the enriched matrix phase particles, whereas the ultrafine powder in Wang is regarded as the Nd-rich grain boundary phase particles. The qualified NdFeB powder in Wang is collected and subjected to further measurement [0053].

Harris teaches that when processing NdFeB decrepitated particulate materials with low rare earth content, the addition of small amounts of Nd or NdH2 is effective for improving sintered density, magnetic properties, and corrosion resistance [0060]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wang and supplement the qualified powder with small additions of Nd or NdH2 as taught by Harris in order to improve sintered density, magnetic properties, and corrosion resistance of the sintered NdFeB magnet product. 
Regarding claim 2, Wang teaches a hydrogen fragmentation step [0036, 0049] for obtaining the NdFeB powder. Additionally, Wang discloses that the source of the NdFeB magnet raw materials is not limited and can be prepared by any method known in the art or that is commercially available [0031, 0036]. However, Wang does not specify that the NdFeB powder originates from a sintered NdFeB magnet. 
Harris teaches a similar method of processing rare earth particulate material, wherein the material is recovered from recycled assemblies [0009-0012]. Harries teaches that the supply of rare earth magnets, particularly Nd, is limited such that it is desirable to recover and recycle sintered NdFeB materials [0003-0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Wang to use recycled, sintered NdFeB magnets as the starting raw materials as taught by Harris as doing so would improve the sustainable supply of NdFeB materials.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Song (CN104174857A, hereinafter referred to as "Wang") in view of Harris, et al. (US 2012/0137829, hereinafter referred to as "Harris") alone as applied to claim 1 above, or further in view of Okayama, et al. (US 2002/0020469, hereinafter referred to as “Okayama”). The English language translation of Wang provided with the action dated 10/01/2020 is being relied upon.
Regarding claim 3, Wang teaches an objective for minimizing the particle size distribution ratio [0021], such that the process of Wang achieves a high ratio of the qualified NdFeB magnet powder. It would have been obvious to one of ordinary skill in the art, through routine experimentation, to further screen the powder through the cyclone in order to increase the ratio of qualified particles in the finally obtained powder of Wang, rendering obvious an amount of at least 95wt% matrix phase particles as claimed. 
Alternatively to the teachings of the combination of Wang and Harris alone, claim 3 would also have been obvious in view of the teachings of Okayama. 
Okayama teaches a method of processing of R-Fe-B particles, in particular an NdFeB material [0037, 0041], wherein during cyclone classifying, the particle quantity of R-rich super-fine powder is adjusted to 10% or less of the collected powder [0061]. The implied matrix phase quantity of 90% or more of Okayama encompasses and renders obvious the claimed range of at least 95% (see MPEP 2144.05(I)). Okayama discloses that adjusting the R-rich powder in this amount is effective for reducing the rare earth content that does not contribute to the magnetic crystal phase in subsequently sintered magnets, therefore improving the magnetic properties [0038, 0061]. 
.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Song (CN104174857A, hereinafter referred to as "Wang") in view of Harris, et al. (US 2012/0137829, hereinafter referred to as "Harris") as applied to claim 1 above, and further in view of Tang, et al. (CN104439258A, hereinafter referred to as "Tang"). The English language translations of Wang and Tang provided with the action dated 10/01/2020 are being relied upon.
Regarding claim 6, Wang teaches using a cyclone separator [0052]; however, Wang does not teach wherein the cyclone separator is a hydrocyclone separator with an aqueous slurry of the NdFeB powder being fed into the inlet of the separator as claimed. Wang does disclose that the apparatus for rescreening is preferably a cyclone but is not particularly limited [0043]. 
Tang teaches a method of processing hydrogenated NdFeB powder (abstract), wherein following hydrogen decrepitation, a high pressure jet of passivated water is used to break up the NdFeB alloy material, followed by classification in a hydrocyclone [0036]. Tang teaches that using a high pressure water jet to pulverize the NdFeB alloy material into a particulate material is effective for reducing the oxidation of the NdFeB particles during processing [0015]. The water-jetted particulate material is regarded as a slurry which is then further processed in the hydrocyclone.

Regarding claim 7, a drying step of the water-jetted particulate material in the process of Wang in view of Harris and Tang would have been obvious to one of ordinary skill in the art in preparation for obtaining a sintered NdFeB magnet product as taught by Wang [0046].

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Wang (CN104174857A) and Harris (US 2012/0137829), as applied in the action dated 04/02/2021, does not render obvious the step (vi) in the instant claim 1 of blending the underflow collected in step (v) with fresh Nd particles to produce an Nd-enriched powder. Applicant argues that Harris [0060] teaches the addition of extra Nd/NdH2 to decrepitated NdFeB material is only required when "the magnets of the assemblies have a relatively low rare earth content to start with (e.g. near stoichiometric Nd2Fe14B)," and "[i]f the Nd content of the magnets is sufficiently high to begin with then extra Nd may not be required as a smaller overall percentage of the neodymium will oxidize during processing." Applicant asserts that this disclosure in Harris teaches away from adding extra Nd/NdH2 to NdFeB material that has a sufficiently high Nd content. The Examiner notes the disclosure in Harris does not teach away from addition of extra Nd/NdH2 to NdFeB materials 
	Applicant continues that the composition of the NdFeB raw material in Wang comprises 28-33 mass% Nd [0027], and is therefore well above the stoichiometric amount of ~12% Nd, and further, that there is no indication in Wang that the cyclone screening reduces the Nd level of qualified material to anywhere near 12%. Applicant asserts that as Harris teaches the addition of extra Nd/NdH2 is only required when the Nd content of the NdFeB material is relatively low, and given that the Nd content of the NdFeB material in Wang is relatively high, a skilled person would have no motivation to modify the method of Wang as suggested without improper hindsight knowledge of and reliance upon Applicant's application. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner notes that from the stoichiometric Nd2Fe14B, ~27% is representative of a stoichiometric Nd content, and it is unclear what Applicant's alleged 12% Nd is indicating. The Nd range of the starting material in Wang of 28-33% is seen to fall within the scope of a near stoichiometric Nd content, or near ~27% Nd, wherein the addition of extra Nd material is particularly beneficial (Harris [0060]). Furthermore, as noted above, the teaching in Harris is not 2 to the qualified powder of Wang in order to ensure sufficient magnetic properties and corrosion resistance are achieved in the final sintered magnet products (Harris [0060]). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736